DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 12/18/2020, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that the examiner has failed to explain how Inoue would be modified with Liu in the proposed combination in the rejection of claim 2, or that such a modification would yield the invention of claim. That is, although the examiner relies on Liu to teach that exciplexes intrinsically show small ΔEST and exhibit TADF, the Office does not adequately explain how one would incorporate the exciplex host and fluorescent dopant of Liu into the light-emitting layer of Inoue to yield the claimed combination of features. Applicant further argues that the examiner’s rejection relies on generalizations and then speculates that a combination based on hindsight reasoning would have led to a light-emitting device with each and every feature of claim 2, including the identity of the first and second compounds, the formation of an exciplex that exhibits TADF, and the energy difference between the singlet and triplet energy levels of the exciplex.
First and foremost, the identity of the first and second compounds and the formation of an exciplex are already suggested by Inoue, as U.S. Patent No. 10,700,291 B2, is, in fact, a continuation of a continuation of the Inoue application, and this patent ST. 
Second, applicant’s argument doesn’t address the examiner’s proposed combination: Inoue teaches an exciplex host in combination with a phosphorescent dopant in a light-emitting layer, and suggests the host may contain the claimed first and second compounds. Liu simply acknowledges that the benefits of exciplex hosts extend to fluorescent dopants, which have their own advantages. Hence, the proposed combination is the replacement of Inoue’s phosphorescent dopant with a fluorescent dopant having the requisite relative singlet/triplet energies, not, as applicant asserts “incoporat[ion] of the exciplex host and fluorescent dopant of Liu into the light-emitting layer of Inoue.” This substitution is trivial.
Applicant is correct that the limitations re: TADF and the singlet and triplet energy levels of the exciplex are not explicitly taught by Inoue; however, this does not make them non-obvious limitations. Exciplex hosts are advantageous in OLED devices and give good efficiencies because they have small ΔEST, and therefore can utilize RISC to transfer energy to dopants (whether phosphorescent or fluorescent). Additionally, because they have small ΔEST, they exhibit TADF. In fact, Liu suggests these limitations are inherent to exciplex hosts in OLEDs. 

Applicant's arguments, filed 12/18/2020, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that, in the rejection of claim 2, in the absence of intrinsic exhibit of TADF, the .
Exciplex hosts are advantageous in OLED devices and give good efficiencies because they have small ΔEST, and therefore can utilize RISC to transfer energy to dopants (whether phosphorescent or fluorescent). RISC allows T1,exciplex→S1,exciplex transitions in the exciplex, which allows the exciplex itself to undergo TADF, i.e. S1,exciplex→S0,exciplex (see Liu, Fig. 1, and corresponding description). In fact, Liu suggests these limitations are inherent to exciplex hosts in OLEDs, and/or suggests that the advantages observed by Inoue would only be observed with an exciplex that exhibits has small ΔEST, and therefore exhibits RISC and therefore TADF.
If applicant wishes to continue with this line of reasoning, applicant is more than welcome to file an oath and/or declaration disputing this.

Applicant's arguments, filed 12/18/2020, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that the examiner has failed to explain how Inoue would be modified with Liu in the proposed combination in the rejection of claim 3, or that such a modification would yield the invention of claim. That is, although the examiner relies on Liu to teach that exciplexes intrinsically show small ΔEST and exhibit TADF, the Office does not adequate explain how one would incorporate the exciplex host and fluorescent dopant of Liu into the light-emitting layer of Inoue to yield the claimed combination of features. Applicant further argues that the examiner’s rejection relies on generalizations and then speculates that a combination based on hindsight reasoning would have led to a light-.
First and foremost, applicant’s argument doesn’t even address the examiner’s proposed combination: Inoue teaches an exciplex host in combination with a phosphorescent dopant in a light-emitting layer, and suggests the host may contain the claimed first and second compounds. Liu simply acknowledges that the benefits of exciplex hosts extend to fluorescent dopants, which have their own advantages. Hence, the proposed combination is the replacement of Inoue’s phosphorescent dopant with a fluorescent dopant having the requisite relative singlet/triplet energies, not, as applicant asserts “incoporat[ion] of the exciplex host and fluorescent dopant of Liu into the light-emitting layer of Inoue.”
The identity of the first and second compounds and the formation of an exciplex are already explicitly suggested by Inoue.
Exciplex hosts are advantageous in OLED devices and give good efficiencies because they have small ΔEST, and therefore can utilize RISC to transfer energy to dopants, whether phosphorescent or fluorescent. Energy transfer from host to dopant can take place via longer-range S1,exciplex →S1,dopant and shorter-range T1,exciplex→T1,dopant transitions (unwanted for fluorescent dopants). Having the exciplex exhibit RISC allows T1,exciplex→S1,exciplex, followed by S1,exciplex →S1,dopant, which is advantageous for both fluorescent and phosphorescent dopants, as this is a longer-range energy transfer process (see Liu, Fig. 1, and corresponding description). In fact, Liu suggests these limitations are inherent to exciplex hosts in OLEDs, and/or suggests that the advantages observed by Inoue would only be observed with an exciplex that exhibits has small ΔEST, and therefore exhibits RISC and therefore TADF.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,700,291 B2, in view of claim 4 of the same, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030.
Claim 4 is used for the specific compound 300.
The difference between prior art and claims is that 1) prior art has a light-emitting substance, while claims require the light-emitting substance to be a fluorescent substance with a triplet energy lower than that of the exciplex, and 2) the claims require the second organic compound to include a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton, and 3) the specific energy difference (and RISC, in claim 3, which is inherent for TADF compounds), all of which would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention in order to harvest light from exciplex efficiently in view of Liu (the aromatic amine skeleton skeleton is suggested by Liu’s use of TAPC), for the reasons set forth in the 35 USC §103 rejection, below.
The examiner would like to point out that US 10,700,291 B2 is a continuation of 14/224,641, previously published as Inoue, et al., US 2014/0291645 A1, and that most of the cited portions relied upon by the examiner are found in the claims of the patent, specifically, the combination of first compound having a benzofuropyrimidine with a second compound to form an exciplex. If these features are present in the claims in the .

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,586,931 B2 in view of Inoue, et al., US 2014/0291645 A1, and Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030.
Instant claims require a fluorescent substance instead of a phosphorescent substance (guest material that is configured to convert triplet excitation energy into light emission), in addition to other limitations, all of which are obvious over Liu and Inoue for the same reasons set forth in the 35 USC §103 rejection, below.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,586,932 B2 in view of Inoue, et al., US 2014/0291645 A1, and Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030.
Instant claims require a fluorescent substance instead of the exciplex as the light-emitting substance, which is obvious over Liu in order to allow the use of conventional dopants and realization of high EQE, in addition to other limitations, all of which are obvious over Liu and Inoue for the same reasons set forth in the 35 USC §103 rejection, below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-8, 10-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US 2014/0291645 A1 in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030.

Claim 2. Inoue teaches a light-emitting element (see Fig. 1 and ¶¶139-189) comprising:
A first electrode (101);
A light-emitting layer over the first electrode (113),
A second electrode over the light-emitting layer (102),
Wherein the layer includes a first layer comprising a phosphorescent substance (light-emitting layer comprises light-emitting substance, which can be phosphorescent; see ¶¶156-154),
a first organic compound (host material, which may be compound having a benzofuropyrimidine skeleton; see ¶156, which includes at least compounds 100 and 300; see ¶273),
and a second organic compound (third substance; see ¶162),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compound 300

wherein the first organic compound has a first skeleton that is a benzofuro[3,2-d]pyrimidine skeleton and a second skeleton that is a carbazole skeleton (compound 300),
wherein the first skeleton and the second skeleton are connected via a 3,3’-biphenyldiyl group (which falls within the claimed scope of a linking group),
wherein a 4-position of the first skeleton is bonded to the linking group,
wherein a 2-position of the first skeleton is bonded to a hydrogen,
While Inoue teaches that the combination of the host material and the third substance may form an exciplex in general, in order to obtain high energy transfer efficiency (see ¶¶178-179), Inoue does not explicitly teach the compound having the benzofuropyrimidine skeleton is one of the compounds which forms an exciplex, nor the second organic compound includes a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton. However, Inoue does teach examples where the compound having the benzofuropyrimidine skeleton is combined with a compound having an aromatic amine see Example 4 @ ¶¶317-330 and Example 5 @ ¶¶331-344).
Regarding the exciplex, Inoue teaches that preferred combinations of host materials and third substances which form an exciplex include a compound which readily accepts electrons and a compound which readily accepts holes (see ¶180).
Regarding the compound which readily accepts electrons, Inoue teaches a compound which has a high electron transport property and can be used as a host includes compounds with a benzofuropyrimidne skeleton; the above compounds have a benzofuropyrimidine skeleton (see ¶160).
Regarding the compound which readily accepts holes, Inoue teaches that compounds which have a hole-transport property and can be used as a host material include compounds having an aromatic amine skeleton (see ¶161) and compounds having a carbazole, thiophene, or furan skeleton (all of which are π-rich heteroaromatic ring skeletons; at least compounds having a carbazole skeleton are confirmed by instant specification as having a π-rich heteroaromatic ring skeleton @ ¶116).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the first organic compound (i.e. compound having the benzofuropyrimidine skeleton) and the second organic compound be configured to form an exciplex, in order to have high energy transfer efficiency from host to dopant, wherein the second organic compound includes a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, electron-transporting 
While Inoue teaches the above for a phosphorescent substance, Inoue does not teach an exciplex in combination with a fluorescent substance, wherein the triplet excitation energy level of the exciplex is higher than a triplet excitation energy level of the fluorescent substance.
Liu teaches an OLED having an exciplex host and a fluorescent dopant; RISC allows triplet to singlet upconversion, and hence, a high efficiency can be obtained with a fluorescent dopant (see last ¶). Liu additionally teaches conventional fluorescent dopants are widely available, have good fluorescence quantum efficiency, and cover a wide range of emission spectr[a] with good color purities (see ¶2). Regarding the energy level alignment, Liu teaches that the singlet and triplet energies of the exciplex are higher than a triplet excitation energy of that of the fluorescence substance (see Fig. 1a; while this is a specific example, in the exciplex, the singlet and triplet energies are close in energy, and the singlet energy of the exciplex host is larger than the singlet energy of the fluorescent dopant, in order to achieve energy transfer. The singlet energy of the fluorescent dopant is necessarily larger than the triplet energy, hence, S1,exciplex > T1,exciplex, but S1,exciplex ~ T1,exciplex and S1,exciplex > S1,guest, suggesting T1,exciplex > T1,guest).

The combination of references does not explicitly teach the exciplex exhibits thermally activated delayed fluorescence (TADF), wherein an energy difference between a singlet excitation energy level of the exciplex and a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV.
However, Inoue teaches that the exciplex is in a state where the triplet level and the singlet level are close to each other (see ¶179), and instant specification teaches that where an energy difference between a singlet excited state and a triplet excited state is small, i.e. energies are close to each other, TADF is obtained (see ¶8).
Liu teaches that exciplexes, which are formed with charge-transfer characters between electron-donating and electron-accepting molecules, show intrinsically small ΔEST of 0−50 meV = 0−0.05 eV, and also allow for efficient reverse intersystem crossing, and then suggests that exciplexes intrinsically exhibit TADF (see ¶3, as well as ¶2; small ΔEST allows for reverse intersystem crossing and therefore TADF). Alternatively, Liu teaches that an exciplex host system with TADF characteristics allows high efficiency, low operating voltage of OLEDs with good color purities (ibid.).


Claim 3. Inoue teaches a light-emitting element (see Fig. 1 and ¶¶139-189) comprising:
A first electrode (101);
A light-emitting layer over the first electrode (113),
A second electrode over the light-emitting layer (102),
Wherein the layer includes a first layer comprising a phosphorescent substance (light-emitting layer comprises light-emitting substance, which can be phosphorescent; see ¶¶156-154),
a first organic compound (host material, which may be compound having a benzofuropyrimidine skeleton; see ¶156, which includes at least compounds 100 and 300; see ¶273),
and a second organic compound (third substance; see ¶162),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compound 300

wherein the first organic compound has a first skeleton that is a benzofuro[3,2-d]pyrimidine skeleton and a second skeleton that is a carbazole skeleton (compound 300),
wherein the first skeleton and the second skeleton are connected via a 3,3’-biphenyldiyl group (which falls within the claimed scope of a linking group),
wherein a 4-position of the first skeleton is bonded to the linking group,
wherein a 2-position of the first skeleton is bonded to a hydrogen,
While Inoue teaches that the combination of the host material and the third substance may form an exciplex in general, in order to obtain high energy transfer efficiency (see ¶¶178-179), Inoue does not explicitly teach the compound having the benzofuropyrimidine skeleton is one of the compounds which forms an exciplex, nor the second organic compound includes a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton. However, Inoue does teach examples where the compound having the benzofuropyrimidine skeleton is combined with a compound having an aromatic amine see Example 4 @ ¶¶317-330 and Example 5 @ ¶¶331-344).
Regarding the exciplex, Inoue teaches that preferred combinations of host materials and third substances which form an exciplex include a compound which readily accepts electrons and a compound which readily accepts holes (see ¶180).
Regarding the compound which readily accepts electrons, Inoue teaches a compound which has a high electron transport property and can be used as a host includes compounds with a benzofuropyrimidne skeleton; the above compounds have a benzofuropyrimidine skeleton (see ¶160).
Regarding the compound which readily accepts holes, Inoue teaches that compounds which have a hole-transport property and can be used as a host material include compounds having an aromatic amine skeleton (see ¶161) and compounds having a carbazole, thiophene, or furan skeleton (all of which are π-rich heteroaromatic ring skeletons; at least compounds having a carbazole skeleton are confirmed by instant specification as having a π-rich heteroaromatic ring skeleton @ ¶116).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the first organic compound (i.e. compound having the benzofuropyrimidine skeleton) and the second organic compound be configured to form an exciplex, in order to have high energy transfer efficiency from host to dopant, wherein the second organic compound includes a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, electron-transporting 
While Inoue teaches the above for a phosphorescent substance, Inoue does not teach an exciplex in combination with a fluorescent substance, wherein the triplet excitation energy level of the exciplex is higher than a triplet excitation energy level of the fluorescent substance.
Liu teaches an OLED having an exciplex host and a fluorescent dopant; RISC allows triplet to singlet upconversion, and hence, a high efficiency can be obtained with a fluorescent dopant (see last ¶). Liu additionally teaches conventional fluorescent dopants are widely available, have good fluorescence quantum efficiency, and cover a wide range of emission spectr[a] with good color purities (see ¶2). Regarding the energy level alignment, Liu teaches that the singlet and triplet energies of the xciplex are higher than a triplet excitation energy of that of the fluorescence substance (see Fig. 1a; while this is a specific example, in the exciplex, the singlet and triplet energies are close in energy, and the singlet energy of the exciplex host is larger than the singlet energy of the fluorescent dopant, in order to achieve energy transfer. The singlet energy of the fluorescent dopant is necessarily larger than the triplet energy, hence, S1,exciplex > T1,exciplex, but S1,exciplex ~ T1,exciplex and S1,exciplex > S1,guest, suggesting T1,exciplex > T1,guest).

The combination of references does not explicitly teach the exciplex exhibits thermally activated delayed fluorescence (TADF), wherein an energy difference between a singlet excitation energy level of the exciplex and a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV, wherein a triplet excitation energy of the exciplex is converted to a singlet excitation energy of the exciplex by reverse intersystem crossing.
However, Inoue teaches that the exciplex is in a state where the triplet level and the singlet level are close to each other (see ¶179), and instant specification teaches that where an energy difference between a singlet excited state and a triplet excited state is small, i.e. energies are close to each other, TADF is obtained (see ¶8).
Liu teaches that exciplexes, which are formed with charge-transfer characters between electron-donating and electron-accepting molecules, show intrinsically small ΔEST of 0−50 meV = 0−0.05 eV, and also allow for efficient reverse intersystem crossing, and then suggests that exciplexes intrinsically exhibit TADF (see ¶3, as well as ¶2; small ΔEST allows for reverse intersystem crossing and therefore TADF). ibid.).
Therefore, at the effective filing date of the claimed invention, the exciplex would either intrinsically exhibit TADF, or it would have been obvious to one of ordinary skill in the art to have the exciplex exhibit TADF in order to allow high efficiency, low operating voltage, and good color purity, and additionally, it would have been obvious to one of ordinary skill in the art to have a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV wherein a triplet excitation energy of the exciplex is converted to a singlet excitation energy of the exciplex by reverse intersystem crossing, as Inoue teaches the energies should be close to each other in energy, and Liu teaches that “close” suggests on the order of 0−50 meV = 0−0.05 eV in order to achieve RISC.

Claim 4. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein a singlet excitation energy of the exciplex is transferred from the singlet excitation energy level of the exciplex to a singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, when using a fluorescent substance with an exciplex, S1,exciplex → S1,guest).

Claim 5. Modified Inoue teaches or suggests the light-emitting element according to claim 4, wherein fluorescence is emitted from the singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, fluorescence from S1,guest has a yield of 100%).

Claim 6. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein the second skeleton is the carbazole skeleton, and wherein a 9-position of the carbazole skeleton is bonded to the linking group (see compound 300).

Claim 7. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent group having 12 carbon atoms”).

Claim 8. Modified Inoue teaches or suggests the light-emitting element according to claim 7, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent aromatic hydrocarbon group having 12 carbon atoms”).

Claim 10. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein an emission spectrum of the exciplex overlaps with a lowest-energy absorption band of the fluorescent substance (the fluorescence spectrum and the phosphorescence spectrum of the exciplex can have a large overlap with an absorption corresponding to transition of the guest molecule from the singlet ground state to the triplet excited state and thus a light-emitting element having high energy transfer efficiency can be obtained; see ¶179; this is likewise suggested by Liu, as there is overlap between absorption of fluorescent substance and emission/PL spectrum of the exciplex; see Fig. 2).

Claim 11. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Fig. 7D; electronic device comprises the light-emitting device; electronic device may be a mobile phone) comprising:
The light emitting device according to claim 2;
And a sensor, an operation button, a speaker, or a microphone (see ¶¶239-246, which details sensor, operation button, speaker, and microphone).

Claim 12. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Figs. 7A to 7D; electronic device comprises the light-emitting device; electronic device may be a television, computer, game machine, or mobile phone) comprising:
The light emitting device according to claim 2;
And a housing (each device has a housing; see ¶234, ¶¶237-239).

Claim 13. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein a singlet excitation energy of the exciplex is transferred from the singlet excitation energy level of the exciplex to a singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, when using a fluorescent substance with an exciplex, S1,exciplex → S1,guest).

suggested by Liu, Fig. 1a, fluorescence from S1,guest has a yield of 100%).

Claim 15. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein the second skeleton is the carbazole skeleton, and wherein a 9-position of the carbazole skeleton is bonded to the linking group (see compound 300).

Claim 16. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent group having 12 carbon atoms”).

Claim 17. Modified Inoue teaches or suggests the light-emitting element according to claim 16, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent aromatic hydrocarbon group having 12 carbon atoms”).

Claim 19. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein an emission spectrum of the exciplex overlaps with a lowest-energy absorption band of the fluorescent substance (the fluorescence spectrum and the phosphorescence spectrum of the exciplex can have a large overlap with an absorption corresponding to transition of the guest molecule from the singlet ground state to the triplet excited state and thus a light-emitting element having high energy transfer efficiency can be obtained; see ¶179; this is likewise suggested by Liu, as there is overlap between absorption of fluorescent substance and emission/PL spectrum of the exciplex; see Fig. 2).

Claim 20. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Fig. 7D; electronic device comprises the light-emitting device; electronic device may be a mobile phone) comprising:
The light emitting device according to claim 3;
And a sensor, an operation button, a speaker, or a microphone (see ¶¶239-246, which details sensor, operation button, speaker, and microphone).

Claim 21. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Figs. 7A to 7D; electronic device comprises the light-emitting device; electronic device may be a television, computer, game machine, or mobile phone) comprising:
The light emitting device according to claim 3;
And a housing (each device has a housing; see ¶234, ¶¶237-239).

 Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not explicitly wherein the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms.
However, Inoue notes that fluorescent dopants may include 2,5,8,11-tetra(tert-butyl)perylene (see ¶154; note the latter is the compound used by Liu). 
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent dopants, with reasonable expectation suggested by Inoue’s inclusion as a suitable fluorescent dopant). See MPEP §2144.07.

Claim 23. Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not explicitly wherein the second organic compound comprises a carbazole skeleton and an aromatic amine skeleton
However, Inoue notes that compounds which have a hole-transport property and can be used as the host material include compounds having both a carbazole skeleton and an aromatic amine skeleton, including 4-phenyl-3'-(9-phenylfluoren-9-yl)triphenylamine, 4-phenyl-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4,4'-diphenyl-4''-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4-(1-naphthyl)-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4,4'-di(1-naphthyl)-4''-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 9,9-dimethyl-N-phenyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]fluoren-2-amine, or N-phenyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]spiro-9,9'-bifluoren-2-amine (see ¶161).


Claim 24. Modified Inoue teaches or suggests the light-emitting device according to claim 3, but not explicitly wherein the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms.
However, Inoue notes that fluorescent dopants may include 2,5,8,11-tetra(tert-butyl)perylene, N,N''-(2-tert-butylanthracene-9,10-diyldi-4,1-phenylene)bis[N,N',N'-triph- enyl-1,4-phen ylenediamine], 2-[2-tert-butyl-6-[2-(1,1,7,7-tetramethyl-2,3,6,7-tetrahydro-1H,5H-benzo[- ij]quinolizin-9-yl)ethenyl]-4H-pyran-4-ylidene]propanedinitrile (see ¶154; note the latter is the compound used by Liu).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent substances, with reasonable expectation suggested by Inoue’s inclusion as a suitable dopant). See MPEP §2144.07.

 Modified Inoue teaches or suggests the light-emitting device according to claim 3, but not explicitly wherein the second organic compound comprises a carbazole skeleton and an aromatic amine skeleton.
However, Inoue notes that compounds which have a hole-transport property and can be used as the host material include compounds having both a carbazole skeleton and an aromatic amine skeleton, including 4-phenyl-3'-(9-phenylfluoren-9-yl)triphenylamine, 4-phenyl-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4,4'-diphenyl-4''-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4-(1-naphthyl)-4'-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 4,4'-di(1-naphthyl)-4''-(9-phenyl-9H-carbazol-3-yl)triphenylamine, 9,9-dimethyl-N-phenyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]fluoren-2-amine, or N-phenyl-N-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]spiro-9,9'-bifluoren-2-amine (see ¶161).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the second organic compound comprises a carbazole skeleton and the aromatic amine skeleton, as this would have been the selection of known materials based on their suitability for their intended purpose. See MPEP §2144.07.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US 2014/0261645 A1 in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, as applied to claims 2-3, above, and further in view of Lee, et al. "An exciplex forming host Advanced Functional Materials 25.3 (2015): 361-366.

Claim 9. Modified Inoue teaches or suggests the light-emitting element according to claim 2, but not explicitly wherein a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex.
Lee teaches an OLED having an exciplex co-host and a dopant. Lee teaches when the triplet energy levels of at least one of the hosts is lower than a triplet excitation energy level of the host, energy can be transferred from the exciplex to one of the host materials, and hence, energy transfer to the dopant is not efficient (see Fig. 3 and p. 364, ¶1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex in order to prevent energy transfer from the exciplex to one of the host materials, and prevent inefficient energy transfer to the dopant.

Claim 18. Modified Inoue teaches or suggests the light-emitting element according to claim 3, but not explicitly wherein a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex.
see Fig. 3 and p. 364, ¶1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex in order to prevent energy transfer from the exciplex to one of the host materials, and prevent inefficient energy transfer to the dopant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721